Citation Nr: 9904920	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  92-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ear disorder, to 
include a perforated eardrum, a fungus disorder and a 
disability manifested by dizziness and loss of balance.


REPRESENTATION

Appellant represented by:	H. Russell Vick, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel
INTRODUCTION

The veteran had active service from January 1941 to June 
1946.  

The United States Court of Veterans Appeals (Court) granted a 
joint motion for remand and vacated a March 1993 decision of 
the Board of Veterans' Appeals (Board).  [redacted].  In 
accordance with the Court's order, the Board remanded the case 
to the Regional Office (RO) in September 1995 and May 1997 for 
additional development.  

In a Department of Veterans Affairs (VA) Form 1-9 (Appeal to 
Board of Veterans Appeals) dated in February 1992, the 
veteran requested a hearing before RO personnel and a hearing 
before the Board at the RO.  The veteran was afforded a 
hearing before the RO in March 1992.  In a VA Form 21-4138 
(Statement in Support of Claim) dated in October 1992, the 
veteran canceled his request for a hearing before the Board 
at the RO and requested a Board hearing in Washington, D.C., 
instead; and a hearing was held before a former member of the 
Board in Washington, D.C., in January 1993.  In July 1993, 
the Board informed the veteran that the Board member who had 
conducted his hearing was no longer at the Board and offered 
the veteran another hearing; however, the veteran did not 
request another hearing.  

As noted in the previous remands, the veteran's attorney had 
requested that the Board determine whether a claim for 
entitlement to service connection was filed in 1947.  The RO 
should contact the veteran's attorney and ask him to identify 
the benefit he was seeking.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran sustained a perforation of the left eardrum 
and was treated for an infection of the left ear during 
service.  

3.  The veteran currently has residuals of the perforation of 
the left eardrum and chronic left ear inflammations or 
infections which had their onset in service.  

4.  The veteran does not have a disability manifested by 
dizziness or loss of balance which is etiologically related 
to service, events in service, injuries in service or 
complaints in service.  


CONCLUSIONS OF LAW

1.  The residuals of a perforated left eardrum and chronic 
left ear inflammations or infections were incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(d) (1998).  

2.  A disability manifested by dizziness and loss of balance 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304(d).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim for 
entitlement to service connection for a left ear disorder is 
well-grounded within the meaning of 38 U.S.C.A. § 5107, that 
is, the claim is plausible, meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board further finds that the VA has met its duty 
to assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  

The Board notes that entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for ninety (90) days or more during a 
period of war or during peacetime service after December 31, 
1946, and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board also notes that, ay or other evidence 
of service incurrence or aggravation of such disease or 
injury, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding that there is no 
official record of incurrence or aggravation in such service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Additionally, the VA has a heightened duty to assist in 
developing the facts pertinent to a claim where the veteran's 
service records are missing through no fault of his own  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

As the issue on appeal is entitlement to service connection 
for an ear disability, the Board notes that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000 or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A VA audiology examination in August 1996 revealed that the 
auditory thresholds in the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz were 5, 0, 10 and 20 decibels, respectively, 
in the right ear and the auditory thresholds in the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz were 5, 5, 
10 and 15 decibels, respectively, in the left ear.  Also 
according to the examination report, speech recognition 
scores were 94 percent in the right ear and 96 percent in the 
left ear.  Thus, the examination results in August 1996 do 
not show that the criteria for hearing loss disability for VA 
compensation purposes are met.  Moreover, the veteran has 
submitted no competent evidence of such hearing loss, nor 
does he contend that he currently has such a disability.  38 
C.F.R. § 3.385.

The veteran contends that his current problems, including 
dizziness and loss of balance and recurrent infection, are 
due to a perforated eardrum and a fungus disorder incurred in 
service.  When asked about his current problems at the 
January 1993 Board hearing, the veteran testified that his 
biggest problem was becoming dizzy and losing his balance.  
He related that he was not experiencing any hearing loss and 
that, while not on medication, he did have some liquid in his 
ear and some pain on occasion, but no drainage.  The Board 
finds that a discussion of the pertinent evidence is 
warranted.  

Initially, the Board notes the veteran's testimony regarding 
his having been treated for ear complaints while in service.  
At the March 1992 RO hearing, the veteran related that he had 
had a concussion when the ship he was serving on sunk; 
however, he did not attribute his current ear problems to any 
such injury.  At the Board hearing in January 1993, the 
veteran testified that he believed that he first experienced 
an ear problem in the "vicinity of between October and 
November" of 1941.  At the RO hearing in March 1992, the 
veteran testified that he sustained the perforated eardrum 
between November 1941 and February 1942.  In January 1993, 
the veteran described the initial problem:

I was, ah, I went up when I had a cold 
and the planes, we were in were dive-
bombers and, ah, ah, at the--pulling out 
of one of the dives I felt my ear pop and 
no--not all that much pain but some pain 
and, ah, I ah, took--I heard the other 
folks talk about what would happen to the 
eardrum and I realized I had a perforated 
eardrum.  

The veteran added that he experienced no bleeding and that he 
did not seek treatment at that time because it did not 
actually cause him much problem at that time.  According to 
the veteran's testimony, six months after the initial 
incident, sometime in May or June 1942, while serving on the 
U.S.S. Hornet, he experienced some drainage, swelling and 
pain in his ear and he went to sick bay.  He added that the 
doctor told him that there was a fungus growth and it had 
caused an infection.  His described the treatment he received 
as having the ear swabbed and he thought that he was given 
some medication.  At the March 1992 RO hearing, the veteran 
testified that he was given drops for his ear.  The veteran 
also testified in January 1993 that he went for treatment for 
the ear problem about 10 times over a two or two-and-half 
month period.  

However, the veteran's service medical records do not include 
any reference to complaints or treatment regarding the ears.  
Additionally, the report of the veteran's separation medical 
examination in June 1946 shows that the veteran's hearing was 
20/20 with coin click and 15/15 with whispered voice and that 
there was no disease or defects of the ears.  Ears were also 
described as normal on examination in June 1944.  

The veteran's Notice of Separation from U.S. Naval Service 
verifies that he served on board the U.S.S. Hornet.  Review 
of the claims file discloses that a search in April 1980 of 
the available records from the U.S.S. Hornet was negative for 
records pertaining to the veteran.  According to a letter 
dated in February 1991, from the National Archives and 
Records Administration, the ship on which the veteran served 
when he reportedly sustained a perforated eardrum, the U.S.S. 
Hornet, was sunk by enemy action in a battle on October 26-
27, 1942 and the veteran's medical records were destroyed as 
a result.  

Thus, there is probative evidence establishing that the 
veteran was in combat.  Moreover, the Board finds that the 
veteran's testimony regarding the incurrence of a perforated 
left eardrum and ear infections is consistent with the 
circumstances, conditions, and hardships of his service on 
board the U.S.S. Hornet during World War II. 

According to the February 1991 letter from the National 
Archives and Records Administration:

Information from sick bay medical records 
and sick bay medical logs aboard U.S. 
Navy ships during World War II was 
transferred to an individual's permanent 
medical file periodically.  [The veteran] 
indicates that the treatment of his ear 
drum perforation by Hornet's was sunk 
during that cruise, it appears that there 
was no opportunity for Hornet's medical 
officer to transfer information from [the 
veteran's] sick bay records to his 
permanent medical file.   

Review of the claims file also discloses that Naval sick base 
medical records were destroyed at the fire at the National 
Personnel Records Center.  

Under the circumstances, as the veteran's testimony regarding 
his having incurred a perforated left eardrum and having been 
treated for an ear infection or fungus disorder in service is 
consistent with the conditions of his service, which involved 
combat with the enemy, and records of such treatment are not 
available, the Board accepts such testimony as sufficient 
proof that he sustained a perforated left eardrum and was 
treated for left ear infections while in service.  

Still, the Board notes that the service medical records which 
are available include a record of treatment for complaints 
unrelated to the veteran's ear on October 2 and 6, 1942 while 
on board the U.S.S. Hornet, just three weeks before the ship 
was sunk.  However, the fact that at least some of the 
veteran's service medical records from his service on the 
U.S.S. Hornet were not destroyed does not constitute clear 
and convincing evidence with which to rebut the finding that 
perforation of the left  eardrum and left ear infections were 
incurred in service.  

The veteran also presented testimony in January 1993 
regarding treatment he received after service.  According to 
the veteran, he first sought treatment for ear problems after 
service in 1947, maybe eight months or a year after service, 
from Dr. Cox.  The veteran testified that Dr. Cox "swabbed" 
the ear out much like the treatment he received during 
service and that Dr. Cox spent two hours on several occasions 
treating the veteran.  He also testified that he received 
treatment from Dr. Cox from 1947 to 1950 for ear complaints, 
including on and off drainage, but that he continued to see 
Dr. Cox after 1950 for other reasons.  

The veteran wife also presented testimony in January 1993.  
According to her, Dr. Cox treated the veteran for flare-ups 
prior to 1950, when she and the veteran married, and that Dr. 
Cox had seemed to think that the veteran's problems came from 
service.  She added that Dr. Cox remembered the veteran but 
that his medical records had been destroyed.  The veteran's 
spouse also testified that she remembered her husband telling 
her about his ear draining and a feeling like "fullness" 
prior to their marrying.  She also indicated that he had told 
her since 1947 that he had had a perforated eardrum.

In a letter dated in May 1991, Alexander M. Cox, M.D., a 
private physician, related that he treated the veteran 
several times from 1947 to 1950 and that he treated the 
veteran for an infected left eardrum that developed from 
perforated eardrum while in service.  Dr. Cox added that his 
statement was from memory and that his records had been 
destroyed.  

Additionally, the veteran related that Dr. Cox sent him to 
Dr. Lewis, an eye, ear, nose and throat specialist, who 
treated the veteran "probably 12 to 15 times" from 1957 to 
about 1983 and who was concerned more with his vertigo and 
balance problems than his fungus problems.  

A medical record dated in April 1957, from Charles P. Lewis, 
Jr., M.D., a private eye, ear, nose and throat physician, 
shows that the veteran's ears were okay but there was an old 
scar on the left drum.  Another record dated in September 
1963 shows that the veteran complained of ear trouble at that 
time.  The veteran had a large perforation of the left 
eardrum.  In August 1970, the veteran complained that both 
ears were bothering him.  Examination revealed that the left 
ear looked "ok."  Significantly, the examiner noted that 
the perforation which had been seen in 1963 had healed.  In 
September 1979, the veteran complained of a left earache and 
draining for one week.  Examination revealed external 
infection of the left ear which might have been in the middle 
ear.  Approximately five days later, it was noted that there 
was a definite perforation of the left ear and the examiner 
cleared the left ear.  Additional treatment records in 
September and October 1979 also refer to the perforation of 
the left eardrum.  An October 1979 record shows that the 
veteran complained of the left ear hurting again and includes 
the notation "long standing from old service disability."  
According to the veteran's January 1993 testimony, Dr. Lewis 
had related that his dizziness was due to inner ear problems.  
In a letter dated in October 1979, Dr. Lewis reported that 
the veteran had "a chronic otitis media, the left ear, of 
long standing."  Dr. Lewis added that that was probably a 
result from service disability; however, Dr. Lewis did not 
mention any complaints of dizziness and Dr. Lewis related 
otitis media, and not otitis interna, inflammation of the 
inner ear, to service.  

A June 1980 medical record from Dr. Lewis shows that there 
was possible fluid in the left ear.  Another June 1980 record 
shows that the veteran had had a perforation of the left drum 
which had healed.  In June 1981, the veteran's ear was full 
of thick fluid, which the examiner removed.  Both ears were 
treated in September 1982.  In January 1983, it was noted 
that the left ear was still draining.  In July 1983, the 
examiner noted that a central perforation of the left eardrum 
was evident.  In November 1988, the veteran was treated for a 
left ear infection.  

The veteran testified that he started seeing Dr. Carbo for 
treatment in 1983 when Dr. Lewis retired.  However, in a July 
1997 letter, the veteran's representative related that the 
veteran was not aware of ever having been treated by Dr. 
Carbo and was not sure where that doctor's name came from or 
who he was.  

At the RO hearing, the veteran also indicated that he saw a 
Dr. Mabe, but was not sure as to when he saw that doctor.  In 
response to a request from the RO for treatment records, Dr. 
Mabe, in January 1998, reported that he had treated the 
veteran on several occasions from 1955 to 1959 for general 
physical assessment, transient anxiety state and prostatitis.  

Other private treatment records show that the veteran 
complained of dizziness as early as July 1970.  In March 
1981, he again complained of feeling dizzy and light-headed; 
and the assessment was dizziness secondary to decreased 
appetite and weight loss secondary to depression.  In June 
1991, the veteran was treated for otitis externa.  In October 
1992, the veteran reported having fallen within the past week 
and having experienced 10 to 15 minutes of generalized 
weakness in the upper and lower extremities.  He related that 
he continued to feel "wobbly" on his feet at times but had 
no nausea, vomiting, headaches or other symptoms.  On 
examination, the left tympanic membrane showed evidence of 
old perforation, but was otherwise normal.  The examiner 
performed further neurological testing, but noted no 
abnormalities.  The assessment was multiple abrasions status 
post fall and transient paresthesias and weakness.  In 
January 1996, the veteran was still complaining of weakness 
and decreased sensation since the fall.  In the portion of 
the medical record where the veteran's symptoms were 
discussed, it was noted that he had balance problems 
secondary to left tympanic membrane perforation; however, 
such notation was not repeated in the portions of the medical 
record pertaining to objective examination and assessment.  
The Board notes that a notation on a medical record based on 
a recitation of medical history by the veteran, who is a 
layperson, has no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 460 (1993).

In a letter dated in May 1991, Donald W. Moore, M.D., a 
private physician related that he had treated the veteran in 
June 1985 and January 1991 for falls because of a "swimming 
head." In a letter dated in February 1996, Dr. Moore 
discussed the veteran's complaints of weakness since a 1992 
fall and recent complaints of decreased sensation in the 
upper extremity.  In reporting his findings on examination in 
January 1996, Dr. Moore noted that examination of the ears 
was within normal limits.  Dr. Moore also decided to schedule 
the veteran for an appointment with a neurologist to evaluate 
the veteran's weakness, peripheral neuropathy and systolic 
hypertension.  

A May 1996 VA examination of both ears revealed that the 
tympanic membranes were clear and intact and there were no 
perforations.  Additionally, external auditory canals were 
normal.  The diagnosis was vertigo/imbalance, and the 
examiner recommended an ENG (electronystagmogram) and follow-
up afterward.  The report of an ENG performed in August 1996 
at a private medical facility includes an impression that the 
ENG was normal.  

The veteran underwent a VA otolaryngology examination in 
January 1997.  The diagnoses were normal hearing, ENG and 
examination.  The examiner also reported that there was no 
evidence based on recent audiogram, ENG and examination that 
the veteran's current disequilibrium resulted from a 
perforated tympanic membrane and otomycosis in the 1940's or 
any other ear problem while in service.  

In a letter dated in April 1997, Leonard R. Nyland, M.D., a 
private physician, reported that he examined the veteran in 
March 1997 and noted some scarring on the left tympanic 
membrane and thought there might be a perforation there.  The 
report of that examination in March 1997 shows that 
examination revealed that the veteran's left tympanic 
membrane was either very scarred or there was a perforation.   
The physician then referred to the veteran to an ear, nose 
and throat specialist for evaluation of the left ear 
perforation to see if it was possibly contributing to the 
etiology of his vertigo.  

In another letter dated in April 1997, Joseph W. Stiefel, 
M.D., related that he had received the reports of an 
evaluation from James W. Martin, Jr., M.A., CCC-A.  
Dr. Stiefel stated:

It is my feeling that the findings do 
indicate an abnormality with a 
hyperactive response on the left.  This 
is not normal however it is entirely non-
specific in terms of etiology.  It would 
relate to symptoms of intermittent 
stumbliness, unsteadiness or dizziness.  
It could relate to previous head injury, 
vascular disease or other abnormality 
within the brain itself or to inner ear 
difficulties.  One would not suspect 
chronic middle ear infection to be casual 
unless there [was] clear chronic 
mastoiditis which I do not think the 
patient has had.  

The veteran was afforded another VA examination in May 1998.  
That examination revealed that the right tympanic membrane 
was clear and the ear was within normal limits with no 
discharge.  Examination of the left tympanic membrane 
revealed a mild scar but no perforation, discharge or fungus.  
The diagnoses were recurrent left ear infection "could be 
due to prior perforation in the past" and balance disorder 
"could be due to a variety of problems and needs further 
work-up."  

The May 1998 VA examination report includes additional 
remarks written by the examiner a few days after the 
examination and after the examiner had had an opportunity to 
review the veteran's claims file, which was not available the 
day of the examination.  Based on the examination, the 
examiner reported having not seen any signs of fungal 
infection in the external left ear canal.  Additionally, the 
tympanic membrane looked normal except for perhaps a mild 
scarring verses tympanosclerosis, which the examiner had to 
re-evaluate per the veteran's insistence that there was a 
scar.  The examiner was also suspicious of a stroke or 
transient ischemic attack as the veteran reported a history 
of blurred vision and mild dysarthria on examination; 
however, the veteran denied a history of stroke.  
Significantly, the examiner also related "I do not suspect 
that his balance disorder is due to his prior perforation 
after review of his ENG."  

As for the issue of entitlement to service connection for a 
perforated left eardrum and a fungus disorder, the Board 
finds that the veteran sustained a perforated left eardrum 
and had a left ear infection during service.  See 38 U.S.C.A. 
§§ 1154(b), 5107; 38 C.F.R. § 3.304.  Also, there is 
probative evidence of continuity of symptomatology of left 
ear complaints since service.  38 C.F.R. § 3.303(b).  There 
is probative medical evidence dating back to 1957 which shows 
treatment for left ear complaints and findings of an old 
perforation of the left ear.  Additionally, the veteran and 
his wife presented credible testimony that the veteran was 
treated for left ear perforation and infections from Dr. Cox 
starting shortly after service, and Dr. Cox has reported 
having treated the veteran several times from 1947 to 1950 
for an infected left eardrum that developed from perforated 
eardrum while in service.  Moreover, the Board finds very 
probative, especially in light of earlier evidence, the 
opinion of Dr. Lewis in October 1979 tending to link the 
veteran's chronic otitis media of the left ear to service and 
the May 1998 VA examiner's diagnosis of recurrent left ear 
infection which could be due to prior perforation in the 
past.  The Board also notes that, in written statements dated 
in May 1991, the veteran's daughter, sister and brother 
related that the veteran has had ear problems since service.  

In light of the evidence discussed above, the Board finds 
that the pertinent evidence currently of record is, at least, 
in equipoise as to whether there is a reasonable basis for 
concluding that the veteran continues to experience the 
residuals of a perforated left eardrum and left ear 
inflammations or infections which had their onset in service.  
Additionally, it is felt that to further delay reaching a 
final decision on the appeal of the claim in question by 
remanding in order to try to obtain additional evidence would 
not be in the best interests of the veteran.  Therefore, 
resolving doubt in the veteran's favor, the Board finds that 
the service connection is warranted for residuals of the 
perforation of the left eardrum and chronic left ear 
inflammations or infections.  38 U.S.C.A. § 5107(b).   

As for the issue of entitlement to service connection for a 
disability manifested by dizziness or loss of balance, the 
Board notes that the veteran's daughter, in May 1991, related 
that the veteran had experienced loss of balance and that his 
ear problems stemmed from the injury he received in service.  
However, as a layperson, the veteran's daughter is not 
competent to provide an opinion as to the cause of a current 
disability.  Where the determinative issue involves a 
question of medical diagnosis, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Additionally, with regard to the April 1997 opinion of Dr. 
Stiefel, the representative, on the veteran's behalf, 
asserts, on the basis of information obtained in The Merck 
Manual, that chronic otitis media is a permanent perforation 
of the tympanic membrane and that the veteran has had 
numerous episodes of recurrent perforation caused by 
infection.  It is argued that the veteran's condition would 
best be described as recurrent bouts of acute otitis media 
and, in acute purulent otitis media, the infection always 
extends into the mastoid antrum and cells.  Therefore, it is 
asserted that the veteran developed otitis media in service 
and had recurrent bouts since that time which would explain 
symptoms of vertigo and the numerous times he has fallen.  
Thus, the veteran's representative, a layperson, has 
essentially attempted to establish that the veteran has had 
chronic mastoiditis; however, the representative is not 
qualified to diagnose mastoiditis.  As discussed above, Dr. 
Stiefel indicated that the veteran's symptoms of dizziness 
and loss of balance could be caused by chronic middle ear 
infections if there was clear chronic mastoiditis; however, 
the physician did not think that the veteran had had chronic 
mastoiditis.

Furthermore, the record includes medical evidence which is 
against finding that the veteran's dizziness and loss of 
balance are due to his ear complaints in service.  The May 
1998 VA examiner, who reviewed the veteran's claims file, was 
suspicious of a stroke or transient ischemic attack, and that 
examiner also related "I do not suspect that his balance 
disorder is due to his prior perforation after review of his 
ENG."  Moreover, another VA examiner in January 1997 also 
reported that there was no evidence based on recent 
audiogram, ENG and examination that the veteran's current 
disequilibrium resulted from a perforated tympanic membrane 
and otomycosis in the 1940's or any other ear problem while 
in service.  

The Board finds this medical evidence, which is against 
finding that the veteran's dizziness and loss of balance are 
due to a perforated eardrum or chronic infections in service, 
more persuasive than the veteran's contentions, including 
those based on information from The Merck Manual, and any 
opinion of Dr. Lewis relating dizziness to service.  Dr. 
Lewis would not have been able to review the results of the 
1996 ENG.  Additionally, the veteran is a layperson and the 
information from The Merck Manual applied by a lay person to 
the veteran's case is not as probative as the opinions of 
qualified physicians who have actually examined the veteran 
and reviewed his records.  

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a disability manifested by dizziness 
or loss of balance.  


ORDER

Service connection for the residuals of the perforation of 
the left eardrum and chronic left ear inflammations or 
infections is granted.  

Service connection for a disability manifested by dizziness 
and loss of balance is denied.  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

